        Case 1:19-cv-09236-KPF Document 178 Filed 06/23/21 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


DAVID LEIBOWITZ, BENJAMIN
LEIBOWITZ, JASON LEIBOWITZ, AARON                          Case No. 19-cv-09236 (KPF)
LEIBOWITZ, and PINCHAS GOLDSHTEIN,

              Plaintiffs,                              NOTICE OF WITHDRAWAL OF
      v.                                                       COUNSEL
IFINEX INC., BFXNA INC., BFXWW INC.,
TETHER HOLDINGS LIMITED, TETHER
OPERATIONS LIMITED, TETHER
LIMITED, TETHER INTERNATIONAL
LIMITED, DIGFINEX INC., PHILIP G.
POTTER, GIANCARLO DEVASINI,
LUDOVICUS JAN VAN DER VELDE,
REGINALD FOWLER, CRYPTO CAPITAL
CORP., and GLOBAL TRADE SOLUTIONS
AG,


      NOTICE IS HEREBY GIVEN that Kyle G. Bates is no longer associated with Schneider

Wallace Cottrell Konecky LLP and accordingly, no long serves as counsel for Plaintiffs.

Further, Plaintiffs respectfully request that the e-mail address of kbates@schneiderwallace.com

be removed from the CM/ECF e-filing list.

      Todd M. Schneider, Jason H. Kim, and Matthew S. Weiler of Schneider Wallace Cottrell

Konecky LLP will continue to represent Plaintiffs in the above-captioned matter, and all other

counsel for Plaintiffs will remain the same.



      Dated: June 23, 2021.                          /s/ Jason H. Kim
                                                     Todd M. Schneider
                                                     Jason H. Kim
                                                     Matthew S. Weiler
                                                     SCHNEIDER WALLACE
                                                     COTTRELL KONECKY LLP
                                                     2000 Powell Street, Suite 1400



                                               -1-
Case 1:19-cv-09236-KPF Document 178 Filed 06/23/21 Page 2 of 3




                                   Emeryville, CA 94608
                                   Telephone: (415) 421-7100
                                   Fax: (415) 421-7105
                                   tschneider@schneiderwallace.com
                                   jkim@schneiderwallace.com
                                   mweiler@schneiderwallace.com

                                   Attorney for Plaintiffs David Leibowitz,
                                   Benjamin Leibowitz, Jason Leibowitz, Aaron
                                   Leibowitz, and Pinchas Goldshtein




                             -2-
       Case 1:19-cv-09236-KPF Document 178 Filed 06/23/21 Page 3 of 3




                              CERTIFICATE OF SERVICE

      I hereby certify that I electronically filed the forgoing document with the Clerk of the

Court by using the Court’s CM/ECF system on June 23, 2021.

      I certify that all participants in the case are registered CM/ECF users and that service

will be accomplished by the Court’s CM/ECF system.




                                           /s/ Jason H. Kim
                                           Jason H. Kim




                                             -3-
